DETAILED ACTION
Claims 1-10 have been canceled.  Claims 11-38 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 18, 25, and 32 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11, 17, 29, and 36 of copending Application No. 16/582798 and claims 11, 17, 23, 29, and 35 of copending Application No. 16/519873 in view of US 2010/0312941 A1 to Aloni et al. (hereinafter “Aloni”).
16687271
16582798
11. A network interface controller (NIC) adapter for use in association with at least one host computer and a network, the NIC adapter also being for use in forwarding network traffic, the NIC adapter comprising: Ethernet data link layer protocol network communication circuitry for use in receiving 









As can be seen from the table above, the claims of application 16/687,271 are similar to that of the claims of co-pending application 16/582,798 with some slight differences.  In particular, using claim 11 of application 16/582,798, is missing the limitation of Ethernet protocol being used for receiving data packet.  However, Aloni discloses the NIC using Ethernet protocol for communicating on a network ([0027-0028, 0056], of Aloni). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Aloni with application 16/582,798 to reduce power consumption, cost, and data latency as disclosed by Aloni ([0057], of Aloni) and further Ethernet is a known network communication protocol.
Claims 18, 25, and 32 are similarly combined with Aloni to teach the claims of 16/687,271.
 in view of Aloni. Any Terminal disclaimer should include both application 16/519,873 and 16/582,798.
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 12-17, 19-24, 26-31, and 33-38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        



/PHIRIN SAM/Primary Examiner, Art Unit 2476